          Case 1:20-cv-01864-UNA Document 3 Filed 07/28/20 Page 1 of 2


                                                                                            FILED
                             UNITED STATES DISTRICT COURT                                         7/28/2020
                             FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District & Bankruptcy
                                                                                       Court for the District of Columbia

JACOB ANDREW BERGERON,                         )
                                               )
               Petitioner,                     )
                                               )       Civil Action No. 1:20-cv-01864 (UNA)
                                               )
                                               )
J.C. HACKER, et al.,                           )
                                               )
                Respondents.                   )


                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for habeas

corpus and application for leave to proceed in forma pauperis. The court will grant the in forma

pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), which mandates

dismissal of a matter that is deemed frivolous or malicious.

       An initial pleading must contain sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

matter that lacks “an arguable basis either in law or in fact” is frivolous. Neitzke v. Williams, 490

U.S. 319, 325 (1989).

       Petitioner, a non-prisoner, is a resident of Canton, Georgia. Nonetheless, he has filed a

habeas corpus petition against multiple respondents, named and unnamed, including but not

limited to, “Freemasons of the United States,” individuals associated with the Federal Bureau of

Investigation located in Atlanta, and “Atlanta Federal Court All Judges.”

       The complaint is confused, rambling, and incomprehensible. Petitioner alleges that he is

currently under “mind-control” in contravention of the Geneva Agreements. He believes that this

mind-control prohibits [sic] “the ability of petitioner to cogitate create imagine his comic-book
          Case 1:20-cv-01864-UNA Document 3 Filed 07/28/20 Page 2 of 2




character designs plots storylines,etc. and too create imagine his movie script and the storyboards

altogether.” He further alleges that the mind-control constitutes [sic] “an infringement upon the

production of a copyrightable material a property right and a violation of the takings clause.” He

asks that the court launch an investigation into FBI Atlanta’s involvement in these matters and

“order for ceasing of all mind control devices against petitioner immediately.”

       A court may dismiss a matter as frivolous “when the facts alleged rise to the level of the

irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or “postulat[e]

events and circumstances of a wholly fanciful kind,” Crisafi v. Holland, 655 F.2d 1305, 1307–08.

(D.C. Cir. 1981). This matter meets this standard. Consequently, the petition and this case will be

dismissed. A separate order accompanies this memorandum opinion.



                                                     ___/s/____________________
Date: July 28, 2020                                  JAMES E. BOASBERG
                                                     United States District Judge
